In a support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Suffolk County (Blass, J), entered on July 7, 2004, which denied her objections to an order of the same Court (Buetow, S.M.), dated May 3, 2004, which, after a hearing, inter alia, granted the father’s application for a downward modification of his maintenance obligation.
Ordered that the appeal is dismissed, with costs.
It is the obligation of the appellant to assemble a proper record on appeal (see Family Ct Act § 1118; CPLR 5525 [a]; Matter of Zaikowski v Monzon, 277 AD2d 459 [2000]; Matter of Baiko v Baiko, 141 AD2d 635 [1988]). The failure to provide necessary transcripts inhibits the court’s ability to render an informed decision on the merits of the appeal (see Svoboda v Svoboda, 275 AD2d 742 [2000]). In this proceeding, the appellant failed to include the transcripts of the support hearing. Since the papers provided were patently insufficient for the purpose of reviewing the issues she raised, this appeal must be dismissed (see Sultan v Sultan, 295 AD2d 498 [2002]; Matter of Meier v Meier, 204 AD2d 328 [1994]). H. Miller, J.P., Ritter, Mastro and Lifson, JJ., concur.